PARKER, Judge.
This is an appeal from a judgment revoking suspension of a six months suspended sentence upon a finding of defendant’s wilfull violation of the terms of his probation. Appellant’s only contention is that the court abused its discretion. There is no merit in this contention. No abuse of discretion has been shown. The court’s finding that defendant had wilfully violated conditions of his probation is amply supported in the record, and such finding supports the judgment.
No error.
Judges Campbell and Morris concur.